Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
 
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-7 in the reply filed on 5/28/2020 is acknowledged.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 6/23/2016.  




Claim Rejections - 35 USC § 112
Previous 112 rejections withdrawn.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kreutzwiesner (US 20170142830 A1, hereinafter Kreutzwiesner) in view of Engstrom (US 20040018863 A1, hereinafter Engstrom)
1.    Kreutzwiesner teaches a case (100, fig 4) comprising a cover (carrier structure 102) and an electronic device (402), disposed within a portion of the cover (fig 4), wherein 
the cover comprises multiple stacked layers (paragraph 0030 recites ‘The fibres may be available as a purely uni-directional layer or as a texture (or webbing) or a roving’, while 104 is stacked above and below every instance of 108, fig 4) of a fiber-reinforced (106, 108, fig 4, [0055]) conductive thermosetting resin (104, paragraph 0055 recites ‘a resin matrix 104 formed from epoxy resin’, which means that 104 is either conductive or nonconductive) and/or multiple stacked layers of a fiber-reinforced nonconductive thermosetting resin (104, paragraph 0055 recites ‘a resin matrix 104 formed from epoxy resin’, which means that 104 is either conductive or nonconductive) so as to form a prepreg (paragraph 0030), wherein at least a portion of one or more layers is absent (fig 4) so as to form an inner space (inner space between both side of 104 shown in fig 4) that includes an interior portion of the prepreg (fig 4),
 and is disposed within the inner space of the prepreg (fig 4) so as to form a preform (paragraph 0030 recites ‘Prepreg refers particularly to a semifinished product made of fibres and an unhardened thermosetting plastic matrix’), and 
the preform is subjected to compression and/or reduced pressure which shapes the preform and forms the case (temperature and pressure are directly proportional, while [0030] mentions ‘unhardened thermosetting plastic matrix’, which would be heated, cooled and hardened in the finished product).
However Kreutzwiesner fails to specifically teach that the electronic device is a device that functions as a component for a computer or cell phone
Engstrom teaches an electronic device (embedded electronic component, see abstract) is a device that functions as a component for a computer or cell phone (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Engstrom into the device of Kreutzwiesner. The ordinary artisan would have been motivated to modify Kreutzwiesner in the above manner for the purpose of personalizing the functionalities of a mobile phone in accordance with a theme (abstract of Engstrom).

With regard to claim 1, even though the claims are limited and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the present instance whether or not the case is formed by preform or is manufactured by applying compression and/or reduced pressure, this limitation cannot be the basis of an allowance of the claim. 


2. (Previously Presented) Kreutzwiesner and Engstrom teaches the case as set forth in claim 1, wherein Kreutzwiesner further teaches:
the cover (102) comprises at least a flat member (edges of 102, fig 4) and
the electronic device (402) is inserted inside an inner space within the flat member of the cover (fig 4).


6. (Previously Presented) Kreutzwiesner and Engstrom teaches the case as set forth in claim 1, wherein Kreutzwiesner further teaches the cover further comprises a mechanism (110, 408, 404) connectable to the electronic device (fig 4).

7. (Currently Amended) Kreutzwiesner and Engstrom teaches the case as set forth in claim 2, wherein Kreutzwiesner further teaches an upright wall member (upright portion of 400) of the cover is made of the same material as the flat member of the cover (top or bottom part of fig 4).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kreutzwiesner in view of Engstrom further in view of Official Notice


4. (Previously Presented) Kreutzwiesner and Engstrom teaches the case as set forth in claim 1, wherein Kreutzwiesner further the conductive ([0063] recites ‘A high thermal conductivity of the coating 108 can be achieved’) thermosetting resin is reinforced with carbon or metal fiber material (106, 108, [0055] recites ‘reinforcing structures 106 formed as glass fibres, which are embedded in the resin matrix 104. The reinforcement structures 106 may be jacketed with a thermally highly conductive coating 108 made of DLC (Diamond Like Carbon)’).

However one could argue that Kreutzwiesner fails to specifically teach whether the thermosetting resin is conductive or nonconductive

It is well known in the art that a thermosetting resin can have customized thermal or electrical conductivity by impregnating particles or fibers with the desired properties

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thermosetting resin of Kreutzwiesner to be conductive, since applying a known technique (impregnating conductive particles or fibers into a thermosetting resin) to a known device ready for improvement (impregnating conductive particles or fibers into a thermosetting resin) to yield predictable results (increased thermal or electrical conductivity resulting in increased heat dissipation, protecting from overheating, increased shielding, protecting against EMI) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 


5. (Previously Presented) Kreutzwiesner and Engstrom teaches the case as set forth in claim 1, wherein Kreutzwiesner further teaches the nonconductive (since 108 is electrically insulative) thermosetting resin ([0030] mentions ‘unhardened thermosetting plastic matrix’) is reinforced with glass or aramid fiber (106, 108, [0055] recites ‘reinforcing structures 106 formed as glass fibres, which are embedded in the resin matrix 104. The reinforcement structures 106 may be jacketed with a thermally highly conductive coating 108 made of DLC (Diamond Like Carbon)’).

However one could argue that Kreutzwiesner fails to specifically teach whether the thermosetting resin is conductive or nonconductive

It is well known in the art that a thermosetting resin can have customized thermal or electrical conductivity by impregnating particles or fibers with the desired properties

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thermosetting resin of Kreutzwiesner to be nonconductive, since applying a known technique (impregnating a lower quantity of conductive particles or fibers into a thermosetting resin) to a known device ready for improvement (impregnating nonconductive particles or fibers into a thermosetting resin) to yield predictable results (decreased electrical conductivity resulting in better wireless communications or protecting against ESD) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claim 9:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) wherein the cover comprises both multiple stacked layers of a fiber-reinforced conductive thermosetting resin and multiple stacked layers of a fiber- reinforced nonconductive thermosetting resin; and the layers of a fiber-reinforced conductive thermosetting resin are disposed in an outer portion of the cover, while the layers of a fiber- reinforced nonconductive thermosetting resin are disposed in an inner portion of the cover in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.


Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Response to Arguments
Applicant's arguments filed 4/6/2022 have been fully considered but they are not found persuasive. Applicant argues:
‘Kreutzwiesner ’830 fails to disclose or suggest employment of multiple stacked layers of
a fiber-reinforced conductive thermosetting resin; or multiple stacked layers of a fiber-reinforced
nonconductive thermosetting resin so as to form a prepreg; wherein at least a portion of one or
more layers is absent so as to form an inner space that includes an interior portion of the prepreg’

However as shown in the rejection above, Kreutzwiesner teaches multiple stacked layers of a fiber-reinforced thermosetting resin. The limitation is met whether it is conductive or nonconductive since the claim reads: 
multiple stacked layers of a fiber- reinforced conductive thermosetting resin and/or multiple stacked layers of a fiber-reinforced nonconductive thermosetting resin.

Applicant further argues:
‘Kreutzwiesner ’830 further fails to disclose or suggest a preform that is subjected to compression and/or reduced pressure so as to shape the preform and form the case’

However Kreutzwiesner does teach a preform that is to be subjected to temperature and pressure changes so as to shape the preform and form the case. As noted in the rejection above, these are product by process limitations which cannot be the basis for allowance of a product claim.






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841
                                                                                                                                                                                           /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841